I concur. The defendant Morgan, as administrator of the estate of Henrietta M. Cox, deceased, occupied a trust relation toward the plaintiffs, who were entitled to share in the estate. (Robins v. Hope, 57 Cal. 497.) Other than the plaintiffs, he and his sister, the defendant Louisa Arnold, were entitled to distribution to themselves of the whole of the estate. That was what they were seeking. Whatever they could withhold from the plaintiffs was so much gained to them. The action of Morgan, fully described in the majority opinion, was a device intended to prevent the plaintiffs from submitting their claims to the probate court for determination. It was extrinsic fraud which entitled the plaintiffs to the intervention of a court of equity to set aside the decree, or, as is being sought here, to impress the property with a trust in plaintiffs' favor. (Bacon v. Bacon, 150 Cal. 483, 489, [89 P. 317].)
A petition for a rehearing of this cause was denied by the district court of appeal on October 1, 1920, and a petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on October 28, 1920.
All the Justices concurred. *Page 165